Moyer, C.J.
{¶ 1} This affidavit of disqualification was filed by Jay Milano, counsel for plaintiff, seeking the disqualification of Judge Nancy McDonnell from further proceedings in the above-captioned case.
{¶ 2} The underlying case involves allegations of sexual abuse on the part of a priest or employee of the Catholic church and the Cleveland Diocese. Affiant avers that Judge McDonnell is a member of the Catholic church and thus should be disqualified from this case. Judge McDonnell denies any bias for or against a party based on her religious affiliation.
{¶ 3} This precise issue was addressed in In re Disqualification of Fuerst (1996), 77 Ohio St.3d 1253, 674 N.E.2d 361. Under circumstances nearly identical to the present case, I declined to order the disqualification of a judge from a case *1224involving a religious organization with which the judge is affiliated. Here, affiant fails to provide evidence of bias on the part of Judge McDonnell or any clear basis to distinguish the prior holding.
{¶ 4} For these reasons, the affidavit of disqualification is found not well taken and is denied. The matter shall continue before Judge McDonnell.